Exhibit 10.27

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

BY AND BETWEEN

RIGS HAYNESVILLE PARTNERSHIP CO.

AND

REGENCY EMPLOYEES MANAGEMENT LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS    1

1.1

   Definitions    1

1.2

   Interpretation    5 ARTICLE II. SERVICES    6

2.1

   General and Administrative Services    6

2.2

   Operations and Maintenance Services    6

2.3

   Construction Management Services    7

2.4

   Operating Budget    7

2.5

   Insurance for Owner    7

2.6

   Additional Services    9

2.7

   Standard of Care    9

2.8

   Senior Management Team    9

2.9

   Duty to the Owner    10

2.10

   Insurance for Management Company    10 ARTICLE III. PAYMENTS AND FEES    12

3.1

   G&A Payment    12

3.2

   Fee for Other Services    12

3.3

   Adjustment of Payments    14

3.4

   Payment Terms    15

3.5

   Taxes    15 ARTICLE IV. TERM; TERMINATION    15

4.1

   Term    15

4.2

   Early Termination Upon Change of Control    16

4.3

   Transition Services    16 ARTICLE V. LIMITS OF RESPONSIBILITY;
INDEMNIFICATION    16

5.1

   Limits of Responsibility    16

5.2

   Indemnification by the Owner    17

5.3

   Indemnification by the Management Company    17

5.4

   Indemnity Amount    18

5.5

   No Waiver of Partnership Agreement Indemnification and Exculpation Provisions
   18 ARTICLE VI. FORCE MAJEURE    18

6.1

   Excused Performance    18

6.2

   No Preclusion    18

6.3

   Limitations on Effect of Force Majeure    18 ARTICLE VII. REPRESENTATIONS AND
WARRANTIES    19

7.1

   Owner Representations    19

7.2

   Management Company Representations    19



--------------------------------------------------------------------------------

ARTICLE VIII. DEFAULT; REMEDIES; ASSIGNMENT

   20

8.1

   Events of Default    20

8.2

   Remedies    21 ARTICLE IX. GENERAL PROVISIONS    21

9.1

   Choice of Law; Submission to Jurisdiction    21

9.2

   Waiver of Jury Trial    21

9.3

   Notices    21

9.4

   Further Assurances    22

9.5

   Entire Agreement    22

9.6

   Effect of Waiver or Consent    22

9.7

   Amendment or Modification    22

9.8

   Assignment; Third-Party Beneficiaries    22

9.9

   Counterparts    23

9.10

   Severability    23

9.11

   Relationship of the Parties    23

9.12

   Binding Effect    23

9.13

   Laws and Regulations    23

9.14

   No Recourse    23

9.15

   Signatories Duly Authorized    23

9.16

   Books and Records    23

9.17

   Audit Rights    23

9.18

   Survival    24

9.19

   Mutuality of Drafting    24

Annexes and Schedules

 

Annex 1    G&A Payment Schedule 2.1    G&A Services Schedule 2.2    O&M Services
Schedule 2.3    Construction Management Services Schedule 2.5    Insurance
Schedule 2.8    Senior Management Team



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

This Amended and Restated Master Services Agreement (this “Agreement”), is
executed and agreed to as of December 18, 2009 (the “Effective Date”) by and
between RIGS Haynesville Partnership Co., a Delaware general partnership (the
“Owner”), and Regency Employees Management LLC, a Delaware limited liability
company (the “Management Company”). The Owner and the Management Company are
hereinafter each referred to as a “Party” and are collectively referred to as
the “Parties.”

RECITALS

WHEREAS, the Owner indirectly owns and operates existing natural gas
transportation assets located in northern Louisiana and is developing and
constructing the Haynesville Expansion Project (as defined below);

WHEREAS, the Parties entered into that certain Master Services Agreement dated
as of March 17, 2009 (the “Prior Agreement”), pursuant to which the Owner
retained the Management Company to provide, and the Management Company agreed to
provide to the Owner and its subsidiaries, services necessary to manage the
day-to-day operations of the Owner’s and its subsidiaries’ existing business,
including construction management services to manage the construction of the
Haynesville Expansion Project and any future Development Projects; and

WHEREAS, the Parties desire to amend and restate the Prior Agreement in its
entirety pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Agreement” is defined in the preamble.

“Assets” means the Existing Assets and any other natural gas transportation or
natural gas storage assets acquired or developed by the Owner or any of its
wholly owned subsidiaries.

“Bankruptcy Laws” means any laws, rules or regulations pertaining to bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution, liquidation,
creditors’ rights or similar matters now or hereafter in effect.

“Calculation Year” means a period of twelve (12) consecutive calendar months
beginning January 1 of each calendar year and terminating December 31 of each
calendar year.

 

1



--------------------------------------------------------------------------------

“Construction Management Services” is defined in Section 2.3.

“Defaulting Party” is defined in Section 8.1.

“Development Project” means the Haynesville Expansion Project and any other
project undertaken by the Owner to construct or develop additional Assets or to
expand any Assets of the Owner.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” is defined in the preamble.

“Event of Default” is defined in Section 8.1.

“Existing Assets” means the Owner’s existing natural gas transportation assets
located in northern Louisiana and the assets included in the Haynesville
Expansion Project.

“Force Majeure” means any event that occurs after the Effective Date that is
beyond the reasonable control of and without the fault or negligence of the
affected Party which causes the affected Party to be unable to perform its
obligations under this Agreement, and which by the exercise of due foresight
such affected Party could not reasonably have been expected to avoid and which
such affected Party is unable to overcome by the exercise of due diligence and
reasonable care, and, provided that the affected Party complies with the
provisions set forth in Section 6.1 hereof, shall include any of the following
but only to the extent that each satisfies the above requirements: acts of God
(e.g., earthquakes, hurricanes, flood, lightning, storms, fire, pestilence or
other natural catastrophes); epidemics, wars, riots, civil disturbances,
sabotage or other civil disobedience; strikes or other labor disputes; or action
or inaction of legislative, judicial or other governmental bodies that render
illegal actions in accordance with this Agreement.

“G&A Payment” is defined in Section 3.1.

“G&A Services” is defined in Section 2.1.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States, or any agency,
court or instrumentality or statutory or regulatory body thereof.

“Haynesville Expansion Budget” has the meaning ascribed in the Partnership
Agreement.

“Haynesville Expansion Project” has the meaning ascribed in the Partnership
Agreement.

 

2



--------------------------------------------------------------------------------

“Haynesville Expansion Project Effective Date” means the first day of the
calendar month immediately following the calendar month in which Substantial
Completion of the Haynesville Expansion Project occurs.

“Indemnified Party” means any Owner Indemnified Party or Management Company
Indemnified Party, as applicable.

“Initial Term” is defined in Section 4.1.

“Interest Rate” means the per annum rate of interest established from time to
time by JPMorgan Chase Bank as its prime rate (which rate may not be the lowest
rate of interest charged by JPMorgan Chase Bank to its customers) plus 2%
percent.

“Interim Recalculation Period” has the meaning set forth in Section 3.3(a).

“Law” means any law, statute, code, ordinance, order, rule, rules of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement of any Governmental
Authority.

“Loss” and “Losses” are defined in Section 5.2.

“Management Committee” has the meaning ascribed in the Partnership Agreement.

“Management Company” is defined in the preamble.

“Management Company Indemnified Parties” is defined in Section 5.2.

“Non-Defaulting Party” is defined in Section 8.1.

“Notice” means a communication from one Party to the other Party conforming to
the requirements of Section 9.3.

“O&M Services” is defined in Section 2.2.

“Operating Budget” has the meaning ascribed in the Partnership Agreement.

“Owner” is defined in the preamble.

“Owner Gross Margin” means with respect to any Calculation Year an amount equal
to (a) the sum (without duplication) of (i) Owner’s total revenue from
operations for such Calculation Year (and, if applicable, Owner’s projected
total revenue from operations set forth in the applicable pro-forma statement
delivered by the Management Company as provided in the definition of “A” in
paragraph 1 or 2, as applicable, of Annex 1) plus (ii) an amount equal to each
of the Owner’s Subsidiaries’ total revenue from operations for such Calculation
Year (and, if applicable, Owner’s Subsidiaries’ projected total revenue from
operations set forth in the applicable pro-forma statement delivered by the
Management Company as provided in the definition of “A” in paragraph 1 or 2, as
applicable, of Annex 1) (net to the Owner’s equity interest in each such
Subsidiary), minus (b) the sum of (i) the Owner’s total cost of sales for such
Calculation Year (and, if applicable, Owner’s projected total cost of sales set
forth in the applicable pro-forma statement delivered by the Management Company
as provided in the definition of “A” in paragraph 1 or 2, as applicable, of
Annex 1) plus (ii) an amount equal to each of the Owner’s Subsidiaries’ total
cost of sales for such Calculation Year (and, if applicable, Owner’s
Subsidiaries’ projected total cost of sales set forth in the applicable
pro-forma statement delivered by the Management Company as provided in the
definition of “A” in 1 or 2, as applicable, of Annex 1) (net to the Owner’s
equity interest in each such Subsidiary).

 

3



--------------------------------------------------------------------------------

“Owner Indemnified Parties” is defined in Section 5.3.

“Partnership Agreement” means the Amended and Restated General Partnership
Agreement of Owner, dated as of March 17, 2009, by and among Regency Haynesville
Intrastate Gas LLC, EFS Haynesville, LLC, Alinda Gas Pipeline I, L.P. and Alinda
Gas Pipeline II, L.P.

“Party” and “Parties” are defined in the preamble.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Pipeline Construction Contract” means the Pipeline Construction Contract, dated
February 24, 2009, by and between Regency Intrastate Gas Services LP (formerly
known as Regency Intrastate Gas Services LLC) and Price Gregory International,
Inc.

“Prior Agreement” is defined in the recitals.

“Project Budget” means the Owner’s budget for a specific Development Project
which has been consented to by the Management Company, such consent not to be
unreasonably withheld.

“Prudent Industry Practices” means, at a particular time, any of the practices,
methods and acts which, in the exercise of reasonable judgment based upon the
circumstances existing, and the information available, at such time, is
reasonably expected to result in the proper operation and maintenance of the
Assets and shall include the practices, methods and acts engaged in or approved
by a significant portion of, or otherwise commonly used in, the industry at such
time with respect to assets of the same or similar types as the Assets. Prudent
Industry Practices are not intended to be limited to optimum practices, methods
or acts, to the exclusion of all others, but rather is a spectrum of possible
practices, methods and acts which could have been expected to accomplish the
desired result at a commercially reasonable cost and consistent with
reliability, safety, timeliness and all applicable Laws, as applicable. Prudent
Industry Practices are intended to entail the same standards as the Parties
would, in the commercially reasonable prudent management of their own
properties, use from time to time.

“Recalculation Date” means, as applicable, (a) March 1, 2011 and each March 1
thereafter, and (b) each date on which the G&A Payment is required to be
recalculated pursuant to Section 3.3(a)(i) or Section 3.3(a)(ii).

 

4



--------------------------------------------------------------------------------

“Reimbursable Personnel Expenses” is defined in Section 3.2(b).

“RGNC Gross Margin” means with respect to any Calculation Year an amount equal
to (a) the sum (without duplication) of (i) Regency Energy Partners LP’s total
revenue from operations for such Calculation Year plus (ii) an amount equal to
each of Regency Energy Partners LP’s Subsidiaries’ total revenue from operations
for such Calculation Year (net to Regency Energy Partners LP’s equity interest
in each such Subsidiary), minus (b) the sum of (i) Regency Energy Partners LP’s
total cost of sales for such Calculation Year plus (ii) an amount equal to each
of Regency Energy Partners LP’s Subsidiaries’ total cost of sales for such
Calculation Year (net to Regency Energy Partners LP’s equity interest in each
such Subsidiary); provided that the revenue from operations and cost of sales
shall be excluded for Regency Energy Partners LP’s Subsidiaries that have
general and administrative employees who are not employed by the Management
Company.

“Senior Management Team” is defined in Section 2.8.

“Services” means the G&A Services, the O&M Services, the Construction Management
Services and the any other services provided by the Management Company to the
Owner pursuant to this Agreement.

“Subsidiary” means (a) with respect to the Owner, any Person in which the Owner
directly or indirectly owns any interest, and (b) with respect to Regency Energy
Partners LP, any Person in which Regency Energy Partners LP directly or
indirectly owns any interest (other than the Owner or any of the Owner’s
Subsidiaries).

“Substantial Completion” means (a) with respect to the Haynesville Expansion
Project, the date of “Mechanical Completion” of the Haynesville Expansion
Project as determined in accordance with the Pipeline Construction Contract, and
(b) with respect to any other Development Project, the date of substantial
completion of such Development Project as determined in accordance with the
applicable construction contract.

“Term” is defined in Section 4.1.

“Third Party” means a Person other than a Party.

“Third Party Expenses” is defined in Section 3.2(a).

“Wage Estimate Factor” means the percentage increase or decrease in the Industry
Total mean yearly earnings of Oil and Gas Field Services workers for the most
recent calendar year for which such statistics are published compared to the
calendar year preceding as published in the Occupational Employment Statistics
of SIC Industry Group 318 – Oil and Gas Field Services by the U.S. Department of
Labor, Bureau of Labor Statistics, as of the Effective Date, or, if
such statistics are discontinued, any successor or substitute statistics, which,
in the Management Company’s reasonable opinion, is most nearly equivalent to
such statistics.

1.2 Interpretation. In this Agreement, unless the context otherwise requires:

 

  (a) the headings contained in this Agreement are used solely for convenience
and do not constitute a part of this Agreement between the Parties, nor should
they be used to aid in any manner to construe or interpret this Agreement;

 

5



--------------------------------------------------------------------------------

  (b) the gender of all words used herein shall include the masculine, feminine
and neuter and the number of all words shall include the singular and plural
words;

 

  (c) the terms “hereof,” “herein,” “hereto” and similar words refer to this
entire Agreement and not any particular Article, Section, Schedule or any other
subdivision of this Agreement;

 

  (d) references to “Article”, “Section” or “Schedule” are to this Agreement
unless specified;

 

  (e) reference to “this Agreement” or any other agreement or document shall be
construed as a reference to such agreement or document as the same may be
amended, modified, supplemented or restated, and shall include a reference to
any agreement or document which amends, modifies, supplements or restates, or is
entered into, made or given pursuant to or in accordance with its terms;

 

  (f) references to any Law shall be construed as a reference to the same as it
may have been, or may from time to time be, amended, modified or re-enacted;

 

  (g) references to any Person shall be construed as a reference to such
Person’s successors and permitted assigns; and

 

  (h) references to “include,” “includes,” “including” and similar phrases shall
mean “including, without limitation”.

ARTICLE II.

SERVICES

2.1 General and Administrative Services. The Management Company shall provide
the Owner with general and administrative services reasonably required by the
Owner to operate, manage, maintain and report the operating results of the
Assets to the extent such services are consistent with the nature and scope of
the general and administrative services provided by the Management Company with
respect to the Existing Assets prior to the date of this Agreement, including
the services listed on Schedule 2.1 hereto (the “G&A Services”).

2.2 Operations and Maintenance Services. The Management Company shall provide
the Owner with operations and maintenance services reasonably required to
operate and maintain the Assets, including the services listed on Schedule 2.2
hereto, but in each case only if, and to the extent, such services are included
in the applicable Operating Budget (the “O&M Services”).

 

6



--------------------------------------------------------------------------------

2.3 Construction Management Services. The Management Company shall provide the
Owner with construction management services reasonably required to manage the
construction of the Haynesville Expansion Project and any other Development
Project, including the services listed on Schedule 2.3 hereto, but in each case
only if, and to the extent, such services are included in the Haynesville
Expansion Budget or the other applicable Project Budget (the “Construction
Management Services”).

2.4 Operating Budget. As part of the Services, on or before November 30th of
each calendar year, the Management Company will prepare and deliver to the Owner
an Operating Budget for the following calendar year which will set forth its
good-faith approximation of all expenses necessary in all material respects to
own, operate and maintain the Owner’s business in accordance with the Owner’s
business plan that is communicated to the Management Company and to provide the
Services hereunder in accordance with the standard of care set forth in
Section 2.7. The Operating Budget for each calendar year is subject to the
approval of the Owner. If the Owner fails to approve an Operating Budget with
respect to any calendar year, then (i) the Operating Budget previously approved
by the Owner for the prior calendar year shall remain in effect after giving
effect to any dispositions or other material changes to the Assets of the Owner
during such prior calendar year, (ii) any items of the proposed Operating Budget
that have been approved by the Owner shall become effective, and (iii) the
Management Company will be entitled to expend funds, in any calendar quarter, in
an amount equal to the lesser of (1) the actual expenses incurred by the
Management Company in such calendar quarter, and (2) the budgeted amount for the
corresponding calendar quarter in the Operating Budget previously approved by
the Owner for the prior calendar year adjusted by the Wage Estimate Factor. The
Owner shall revise the Operating Budget as necessary to reflect any agreed upon
changes in the G&A Payment, Third Party Expenses or Reimbursable Personnel
Expenses during the calendar year.

2.5 Insurance for Owner.

 

  (a) As part of the Services, the Management Company shall carry and maintain,
or cause to be carried and maintained, on behalf of the Owner insurance
coverages substantially consistent with the insurance coverages described on
Schedule 2.5 attached hereto or such other insurance coverages as are reasonably
requested and approved by the Owner, including D&O insurance, in each case, to
the extent the cost and expense of such insurance coverage is included in the
applicable Operating Budget (or billed by the insurance provider in connection
with any audit by the insurance provider in accordance with the terms of any
such applicable insurance coverage for which the premium has been paid) and the
funds therefor have been provided by the Owner (provided, that if such insurance
is carried in the name of the Management Company (or any affiliate of the
Management Company other than the Owner) pursuant to the Management Company’s
(or such affiliate’s) then existing insurance program, then the Owner shall not
be obligated to pay for such insurance until invoiced to the Owner and due by
the Owner in accordance with Section 3.4(a)). In addition, if requested by the
Owner, the Management Company shall obtain and maintain, or cause to be obtained
and maintained, prior to the commencement of construction, Builders All Risk
with a replacement cost lost limit and Delay In Start Up insurance for any above
ground assets including the compression station to the extent that the cost and
expense of such construction insurance coverage is included in the applicable
Operating Budget and the funds therefor have been provided by the Owner, and the
Parties agree that the cost of any such construction insurance coverage shall be
billed directly to, and paid directly by, the Owner.

 

7



--------------------------------------------------------------------------------

  (b) In each of the policies described on Schedule 2.5 or that are otherwise
obtained, the Management Company agrees to use commercially reasonable efforts
to provide that (i) with respect to all such insurance described on
Schedule 2.5, such insurance shall be maintained with insurance companies with
the AM Best rating indicated therein and with respect to all other insurance (or
if no rating is indicated on Schedule 2.5), shall be maintained with insurance
companies rated AX or better by AM Best or as otherwise may be reasonably
acceptable to the Owner, (ii) such insurance shall be primary for the benefit of
the Owner, (iii) with respect to all such insurance described on Schedule 2.5,
the Owner shall be a named insured, insured or additional insured as indicated
therein and with respect to all other insurance (or if not indicated on
Schedule 2.5), the Owner shall be named insured, insured or additional insured
as requested and approved by the Owner, (iv) non-renewal or cancellation will be
effective only after written notice is received from the insurance company
thirty (30) days in advance of such non-renewal or cancellation and (v) it and
its insurers and underwriters shall waive, any rights of subrogation or recovery
they may have against the Owner or its Affiliates. At the Owner’s request from
time to time, the Management Company shall furnish the Owner with certificates
of insurance (to the extent the insurance has been obtained) on forms reasonably
acceptable to the Owner as evidence that policies providing the required
coverages and limits of insurance are in full force and effect.

 

  (c) Notwithstanding anything to the contrary set forth herein, in the event
that the Management Company (in consultation with its insurance adviser)
determines that any insurance coverages (including provisions, coverage,
extensions, the limits or deductibles thereof) required to be obtained or
maintained by this Section 2.5 are not available on commercially reasonable
terms in the applicable commercial insurance market, then the Management Company
shall not be obligated to obtain such insurance pursuant to this Section 2.5 and
the Management Company shall so notify the Owner and shall consult with the
Owner to determine what, if any, alternate insurance is available for the
applicable coverages on commercially reasonable terms in the applicable
commercial insurance market and shall obtain any such available alternate
insurance requested by the Owner to the extent the costs and expenses of such
insurance is included in the Operating Budget (or billed by the insurance
provider in connection with any audit by the insurance provider in accordance
with the terms of any such applicable insurance coverage for which the premium
has been paid) and the funds therefor have been provided by the Owner (provided,
that if such insurance is carried in the name of the Management Company (or any
affiliate of the Management Company other than the Owner) pursuant to the
Management Company’s (or such affiliate’s) then existing insurance program, then
the Owner shall not be obligated to pay for such insurance until invoiced to the
Owner and due by the Owner in accordance with Section 3.4(a)). Notwithstanding
anything to the contrary set forth herein, the Parties agree that the cost of
any insurance coverage requested by the Owner in addition to the insurance
coverage described on Schedule 2.5 (including any D&O insurance coverage) shall
be billed directly to, and paid directly by, the Owner.

 

8



--------------------------------------------------------------------------------

2.6 Additional Services. The Owner shall have the right to request additional
Services from the Management Company from time to time and the Management
Company shall provide such additional Services to the Owner; provided, that
(a) it is reasonably practicable for the Management Company to provide such
additional Services and such request by the Owner shall be made in sufficient
time so as to provide the Management Company, using commercially reasonable
efforts, the opportunity to provide or make arrangements for the provision of
such additional Services and (b) the Parties agree on the amount of the
adjustment to the G&A Payment, Third Party Expenses and/or Reimbursable
Personnel Expenses payable to the Management Company with respect to such
additional Services and, to the extent necessary, adjust the Operating Budget
and the Haynesville Expansion Budget or other applicable Project Budget to
account therefor.

2.7 Standard of Care. The Services will be provided by the Management Company
(or its employees, representatives, agents or contractors) in accordance with
Prudent Industry Practices and shall be substantially equivalent in quality to
the services provided by the Management Company in connection with the
Management Company’s operation and management of its affiliates’ assets that are
similar to the Assets. Without limiting the standard of care set forth in the
preceding sentence, the Management Company shall use reasonable efforts to cause
the Services to be performed in compliance with all applicable Laws in all
material respects.

2.8 Senior Management Team. The Management Company shall nominate individuals to
serve as the senior management team of the Owner who shall supervise the
provision of Services hereunder. Upon approval of the Owner, such individuals
shall comprise the “Senior Management Team” of the Owner. The Owner may but
shall not be obligated to, appoint any member of the Senior Management Team to
be officers of the Owner. The Owner may instruct the Management Company to
remove or replace any member of the Senior Management Team at any time upon
consultation with the Management Company. The Management Company may remove any
member of the Senior Management Team upon consultation with the Owner; provided,
that if the Management Company removes a member of the Senior Management Team,
then the Management Company shall nominate promptly a replacement with
substantially similar or greater experience as such removed member of the Senior
Management Team. If there is a vacancy in any position on the Senior Management
Team, the Management Company shall nominate an individual to fill such vacancy,
and subject to the approval by the Owner, such individual shall become a member
of the Senior Management Team. Schedule 2.8 lists the positions of the Senior
Management Team and the names of the individuals on the initial Senior
Management Team holding each such position.

 

9



--------------------------------------------------------------------------------

2.9 Duty to the Owner.

 

  (a) The Management Company shall dedicate sufficient personnel and resources
to provide the Services in accordance with Prudent Industry Practices, the
Operating Budget, the Haynesville Expansion Budget or other applicable Project
Budget and the terms of this Agreement; provided, that, except as set forth in
Section 2.9(b), neither the Management Company, the Senior Management Team nor
any employee or officer of the Management Company shall be required to perform
the Services as such Person’s sole and exclusive occupation, and the Management
Company, the Senior Management Team and the employees and officers of the
Management Company may have other occupations and activities in addition to
those relating to this Agreement. For the avoidance of doubt, the Owner
acknowledges and agrees that the Management Company currently operates, and
shall have the right to operate during the Term, other assets (including the
assets owned by Regency Energy Partners LP and its affiliates) in addition to
the Assets.

 

  (b) The Management Company agrees that each member of the Senior Management
shall dedicate to the performance of the Services a percentage of such Person’s
working time equal to or greater than the percentage set forth opposite such
Person’s name on Schedule 2.8. The Parties shall review the schedule on an
annual basis and make any agreed upon updates.

2.10 Insurance for Management Company.

 

  (a) The Management Company shall carry and maintain, or cause to be carried
and maintained, on its own behalf insurance coverages substantially consistent
with the insurance coverages described on Schedule 2.5 or such other insurance
coverages as are reasonably requested and approved by the Owner, in each case,
to the extent the cost and expense of such insurance coverage is included in the
applicable Operating Budget (or billed by the insurance provider in connection
with any audit by the insurance provider in accordance with the terms of any
such applicable insurance coverage for which the premium has been paid) and the
funds therefor are provided by the Owner (provided, that if such insurance is
carried in the name of the Management Company (or any affiliate of the
Management Company other than the Owner) pursuant to the Management Company’s
(or such affiliate’s) then existing insurance program, then the Owner shall not
be obligated to pay for such insurance until invoiced to the Owner and due by
the Owner in accordance with Section 3.4(a)). At the Owner’s request from time
to time, the Management Company shall furnish the Owner with certificates of
insurance (to the extent the insurance has been obtained) on forms reasonably
acceptable to the Owner as evidence that policies providing the required
coverages and limits of insurance are in full force and effect.

 

10



--------------------------------------------------------------------------------

  (b) The Management Company agrees to use commercially reasonable efforts to
provide that (i) with respect to all such insurance described on Schedule 2.5,
such insurance shall be maintained with insurance companies with the AM Best
rating indicated therein, and with respect to all other insurance (or if no
rating is indicated on Schedule 2.5) shall be maintained with insurance
companies rated AX or better by AM Best or as otherwise may be reasonably
acceptable to Owner, (ii) such insurance shall be primary for the benefit of the
Management Company and the Owner, (iii) with respect to all insurance described
on Schedule 2.5, the Management Company and the Owner shall be a named insured,
insured or additional insured as indicated therein and with respect to all other
insurance (or if not indicated on Schedule 2.5), the Management Company and the
Owner shall be a named insured, insured or additional insured as requested and
approved by the Owner, (iv) non-renewal or cancellation will be effective only
after written notice is received from the insurance company thirty (30) days in
advance of such non-renewal or cancellation and (v) it and its insurers and
underwriters shall waive, any rights of subrogation or recovery they may have
against the Owner or its Affiliates.

 

  (c) Notwithstanding anything to the contrary set forth herein, in the event
that the Management Company (in consultation with its insurance adviser)
determines that any insurance coverages (including provisions, coverage,
extensions, the limits or deductibles thereof) required to be obtained or
maintained by this Section 2.10 are not available on commercially reasonable
terms in the applicable commercial insurance market, then the Management Company
shall not be obligated to obtain such insurance pursuant to this Section 2.10
and the Management Company shall so notify the Owner and shall consult with the
Owner to determine what, if any, alternate insurance is available for the
applicable coverages on commercially reasonable terms in the applicable
commercial insurance market and shall obtain any such available alternate
insurance requested by the Owner to the extent the costs and expenses of such
insurance is included in the Operating Budget (or billed by the insurance
provider in connection with any audit by the insurance provider in accordance
with the terms of any such applicable insurance coverage for which the premium
has been paid) and the funds therefor have been provided by the Owner (provided,
that if such insurance is carried in the name of the Management Company (or any
affiliate of the Management Company other than the Owner) pursuant to the
Management Company’s (or such affiliate’s) then existing insurance program, then
the Owner shall not be obligated to pay for such insurance until invoiced to the
Owner and due by the Owner in accordance with Section 3.4(a)).

 

11



--------------------------------------------------------------------------------

ARTICLE III.

PAYMENTS AND FEES

3.1 G&A Payment. In full consideration for the G&A Services provided by the
Management Company, the Owner shall pay to the Management Company an amount
equal to the G&A Payment (as defined below) per calendar month commencing on the
Effective Date. The G&A Payment will be prorated for partial calendar months.
The “G&A Payment” payable by the Owner shall be an amount equal to the
following, as applicable:

 

  (a) for the period of time commencing on the Effective Date and terminating on
the Haynesville Expansion Project Effective Date, an amount equal to five
hundred thousand Dollars ($500,000); and

 

  (b) for the period of time commencing on the Haynesville Expansion Project
Effective Date and thereafter, an amount equal to [$1,400,000], which amount
shall be recalculated on each Recalculation Date in accordance with Annex 1.

3.2 Fee for Other Services.

 

  (a) Amounts Payable to Third Parties. The Owner agrees to pay directly to
Third Parties all costs and expenses payable to Third Parties in connection with
the Management Company’s providing the O&M Services, the Construction Management
Services and all other Services (including the payment of any insurance premiums
payable in connection with the insurance required to be obtained and maintained
pursuant to Section 2.5, Section 2.10 and Schedule 2.5 to the extent such
insurance is obtained directly in the name of the Owner, but excluding the G&A
Services), to the extent that such costs and expenses are included in the
applicable Operating Budget and/or the Haynesville Expansion Budget and/or other
applicable Project Budget. In addition, in the event the Management Company pays
any costs and expenses to Third Parties in connection with providing the O&M
Services, the Construction Management Services and all other Services (other
than the G&A Services) provided by the Management Company, including insurance
premiums payable in connection with insurance required to be obtained and
maintained pursuant to Section 2.5, Section 2.10 and Schedule 2.5 attached
hereto (collectively, “Third Party Expenses”), then the Owner shall reimburse
the Management Company for all Third Party Expenses, to the extent such Third
Party Expenses are included in the applicable Operating Budget and/or the
approved Haynesville Expansion Budget and/or other applicable Project Budget;
provided, that the amount payable by the Owner with respect to any Third Party
Expenses that include any costs and expenses not solely attributable to the
Assets (or the construction, operation, maintenance or management thereof) shall
be the allocable share of such Third Party Expenses that are attributable to the
Assets (or the construction, operation, maintenance or management thereof) as
determined by the Parties on an equitable basis.

 

12



--------------------------------------------------------------------------------

  (b) Amounts Payable to Management Company Personnel. In consideration for the
O&M Services, the Construction Management Services and all other Services (other
than the G&A Services) provided by the Management Company, the Owner shall, in
addition to making the payments set forth in Section 3.2(a), reimburse the
Management Company for the Owner’s pro rata share of all costs and expenses
incurred (without duplication) by the Management Company in providing personnel
to provide such Services to the extent such costs and expenses are included in
the applicable Operating Budget and/or the approved Haynesville Expansion Budget
and/or other applicable Project Budget, including the following costs and
expenses (collectively, the “Reimbursable Personnel Expenses”):

 

  (i) compensation, including equity compensation, salary and wages (including
payroll and withholding taxes associated therewith), provided, however, that the
economic costs associated with equity-based compensation awards that are granted
to Management Company employees by the Board of Directors of Regency GP, LLC,
pursuant to the Regency GP, LLC Long-Term Incentive Plan, shall be reimbursed to
Regency GP, LLC solely by the Owner, such economic costs to be determined in
good faith by Regency GP, LLC;

 

  (ii) 401(k) costs and any matching 401(k) contributions;

 

  (iii) vacation and sick leave benefits;

 

  (iv) medical and health insurance benefits;

 

  (v) disability insurance (including benefits paid);

 

  (vi) workers’ compensation (including benefits paid);

 

  (vii) life insurance;

 

  (viii) any other employee benefit for which the Management Company incurs
costs.

The Owner’s pro rata share of Reimbursable Personnel Expenses with respect to
each individual providing Services shall be based on a fraction, the numerator
of which is the number of hours in the pay periods ending during the preceding
calendar month such individual devoted to matters relating to the Assets and the
denominator of which is the aggregate number of hours such individual devoted to
all work performed in the pay periods ending in the preceding calendar month.
Where it is not reasonably practicable to determine the pro rata share of
Reimbursable Personnel Expenses with respect to an individual, the Management
Company shall make a good faith reasonable estimate of such pro rata share.

 

13



--------------------------------------------------------------------------------

3.3 Adjustment of Payments.

(a) If the Owner or any of its Subsidiaries (x) at any time, closes any
acquisition of assets or businesses or achieves Substantial Completion with
respect to any Development Project (other than the Haynesville Expansion
Project) with an acquisition cost or capital cost, as applicable, greater than
one hundred million Dollars ($100,000,000) (provided, that with respect to any
acquisition or Development Project by any of the Owner’s Subsidiaries, such
amount shall be net to the Owner’s equity interest in such Subsidiary), or
(y) during any period of time commencing on any Recalculation Date and
terminating on the immediately following Recalculation Date (“Interim
Recalculation Period”), closes one or more acquisitions of assets or businesses
or achieves Substantial Completion with respect to one or more Development
Projects (other than the Haynesville Expansion Project) with aggregate
acquisition costs and/or capital costs, as applicable, greater than one hundred
million Dollars ($100,000,000) (provided, that with respect to any acquisition
or Development Project by any of the Owner’s Subsidiaries, such amount shall be
net to the Owner’s equity interest in such Subsidiary), then the G&A Payment
shall be recalculated in accordance with Annex 1. The Recalculation Date for any
such recalculation of the G&A Payment shall be:

(i) in the case of any recalculation pursuant to clause (x) above, the first
calendar day of the calendar month immediately following the calendar month in
which the closing date of such acquisition or the date of Substantial Completion
of such Development Project, as applicable, occurs; or

(ii) in the case of any recalculation pursuant to clause (y) above, the first
calendar day of the calendar month immediately following the calendar month in
which the closing date of the acquisition or the date of Substantial Completion
of the Development Project, as applicable, that causes the aggregate amount of
acquisition costs and/or capital costs of all acquisitions or Development
Projects closed or completed during the applicable Interim Recalculation Period
to exceed one hundred million Dollars ($100,000,000), occurs.

(b) In the event that the Owner requests additional Services pursuant to
Section 2.6 and the Parties agree on the amount of the adjustment to the G&A
Payment and/or Reimbursable Personnel Expenses payable to the Management Company
with respect to such additional Services (which agreement is a condition to the
Management Company providing such additional Services), then the G&A Payment
and/or the Reimbursable Personnel Expenses payable to the Management Company
shall be adjusted to reflect such agreement.

 

14



--------------------------------------------------------------------------------

3.4 Payment Terms.

 

  (a) No later than ten (10) days following the end of each calendar month
following the Effective Date, the Management Company will submit monthly
invoices to the Owner for the Third Party Expenses and Reimbursable Personnel
Expenses incurred by the Management Company during such calendar month. Payment
will be due no later than twenty (20) days after an invoice is received by the
Owner. Payment of the G&A Payment will be due no later than ten (10) days
following the end of each calendar month following the Effective Date.

 

  (b) The Owner will have the right to withhold payment of any amounts disputed
in good faith. The Owner and the Management Company will diligently work to
resolved disputed amounts as soon as reasonably possible.

 

  (c) All payments shall be made by wire transfer of immediately available
funds, to an account designated by the Management Company from time to time, no
later than 2:00 p.m. (New York time) on the due date.

 

  (d) In the event the Owner fails to make any payment when due, interest shall
accrue on any unpaid amount at the Interest Rate calculated from the date due
until the date paid. In the event an amount charged by the Management Company
and paid by the Owner is later found to be more than the amount actually due,
the Management Company shall refund the overpayment, together with interest at
the Interest Rate calculated from the date of payment until the date of refund.

3.5 Taxes. In addition to other amounts owed pursuant to this Agreement, the
Owner shall be responsible for, and shall pay, all taxes applicable to (i) the
provision of the Services by the Management Company (whether or not such taxes
increase or decrease in the future), and (ii) the ownership, operation,
maintenance or control of the Assets. The Management Company may add to its
invoices the amount of such taxes which the Management Company pays pursuant to
the terms of this Agreement, or is otherwise required by applicable Law, to pay
directly to the relevant taxing authority in connection with this Agreement, and
such amounts shall be due with such invoices. Notwithstanding anything to the
contrary contained herein, each Party shall be responsible for (i) income taxes
resulting from amounts paid or payable to it under this Agreement, and
(ii) employment taxes and social security payments relating to its own
employees. For the avoidance of doubt, the Management Company, and not the
Owner, shall treat the providers of services under this Agreement as employees
for tax purposes.

ARTICLE IV.

TERM; TERMINATION

4.1 Term. This Agreement will commence on the Effective Date and, subject to the
terms and conditions hereof, will remain in effect for an initial period of five
(5) years (the “Initial Term”); provided, that this Agreement shall
automatically renew for additional periods of five (5) years each (the Initial
Term and any additional period, the “Term”) unless, on or prior to the date that
is one hundred eighty (180) days before the expiration of the then current Term,
either Party notifies the other Party that it will be terminating this Agreement
upon the expiration of such current Term.

 

15



--------------------------------------------------------------------------------

4.2 Early Termination Upon Change of Control. If at any time General Electric
Capital Corporation ceases to Control (as defined in the Partnership Agreement)
or notifies the Owner that it intends to cease to Control, Regency Energy
Partners LP, the Owner may terminate this Agreement as provided in
Section 7.3(g)(iii) of the Partnership Agreement without liability to the
Management Company or its affiliates arising out of such termination.

4.3 Transition Services.

 

  (a) If either Party notifies the other Party of its intention to terminate
this Agreement at the expiration of the then current Term pursuant to
Section 4.1, then from the period commencing one hundred eighty (180) days
before the end of such current term until the date of termination of this
Agreement, the Management Company shall in good faith assist and cooperate with
the Owner to facilitate the transfer of the Services to any Third Party
designated by the Owner; provided, that, during such transition period, the
Owner shall pay to the Management Company the G&A Payment, Reimbursable
Personnel Expenses, Third Party Expenses and any other amounts payable by the
Owner to the Management Company pursuant to this Agreement.

 

  (b) If the Owner has the right to terminate this Agreement pursuant to
Section 4.2 or Section 8.2, the Owner may designate the date of termination at a
future date of its election and the Management Company agrees to in good faith
continue to perform under this Agreement and assist and cooperate with the Owner
until such date of termination to facilitate the transfer of the Services to any
Third Party designated by the Owner; provided, that, such transition period
shall not exceed one hundred eighty (180) days, and that the Owner shall pay to
the Management Company the G&A Payment, Reimbursable Personnel Expenses, Third
Party Expenses and any other amounts payable by the Owner to the Management
Company pursuant to this Agreement.

 

  (c) The Management Company agrees to provide to the Owner (or its designee)
originals or copies of all books and records pertaining to the Owner and the
Services.

ARTICLE V.

LIMITS OF RESPONSIBILITY; INDEMNIFICATION

5.1 Limits of Responsibility.

 

  (a) Except as otherwise expressly set forth herein, the Management Company
assumes no responsibility under this Agreement other than to provide the
Services called for under this Agreement in accordance with the terms of this
Agreement and shall not be responsible for any action of the Owner in following
or declining to follow any advice or recommendations of the Management Company.

 

16



--------------------------------------------------------------------------------

  (b) Except as otherwise expressly set forth herein, there are no
representations or warranties made by the Management Company, express or
implied, at law or in equity, with respect to the subject matter hereof.

 

  (c) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall (i) the Owner be liable to the Management Company or (ii) the
Management Company be liable to the Owner, for loss of profits or consequential,
incidental, punitive, exemplary, treble, special or indirect damages of any kind
arising out of or related to this Agreement, in each case whether arising in
contract, warranty, tort, strict liability, by operation of law or otherwise,
except for any such damages recovered by any Third Party against any Party in
respect of which such Party would otherwise be entitled to indemnification
pursuant to the this Article V.

 

  (d) Notwithstanding anything to the contrary in this Agreement, the Management
Company’s aggregate liability to the Owner on all claims of any kind, whether
based on contract, warranty, tort, strict liability, by operation of law or
otherwise, for all losses or damages to the Owner arising out of, connected
with, or resulting from this Agreement shall in no event exceed $7,500,000.

5.2 Indemnification by the Owner. The Owner shall, to the full extent lawful,
reimburse, indemnify, defend and hold each of the Management Company and its
affiliates and their respective stockholders, members, partners, owners,
directors, managers, officers, employees and members of the Senior Management
Team (the “Management Company Indemnified Parties”), harmless of and from any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including reasonable attorneys’ fees) (each a “Loss” and
collectively, “Losses”) in respect of or arising from (i) breaches by the Owner
of this Agreement and (ii) any action, suit, claim, demand or proceeding
commenced by a Third Party relating to (A) the acts or omissions by any of the
Management Company Indemnified Parties (x) performed or omitted in providing the
Services under this Agreement in accordance with the standard of care set forth
in Section 2.7 or (y) relating to actions or omissions by the Management
Company, any employee or officer of the Management Company or any member of the
Senior Management Team performed or omitted at the direction of the Management
Committee and (B) the Owner’s fraud, bad faith, gross negligence or willful
misconduct.

5.3 Indemnification by the Management Company. The Management Company shall, to
the full extent lawful, reimburse, indemnify, defend and hold each of the Owner
and its affiliates and their respective stockholders, members, partners,
directors, owners, managers, officers and employees (the “Owner Indemnified
Parties”) harmless of and from any and all Losses in respect of or arising from
(a) claims and causes of action that the Management Company’s employees or
contractors used to perform the Services may have for any compensation, benefits
or violations of any statute or regulation governing employee rights and
benefits, (b) the Management Company (or its employees, representatives, agents
or contractors) acting or omitting to act in providing the Services in breach of
the standard of care set forth in Section 2.7 or (c) claims or causes of action
by Third Parties relating to (i) breaches by the Management Company of this
Agreement, (ii) any decision, action or failure to act by the Management Company
affecting or relating to the employee status or employment relationship of any
employee of the Management Company, and (iii) the Management Company’s fraud,
bad faith, gross negligence or willful misconduct.

 

17



--------------------------------------------------------------------------------

5.4 Indemnity Amount. Except as otherwise provided in this Article V, in the
event that either the Owner or the Management Company, as applicable, is
obligated to indemnify and hold an Indemnified Party harmless under this Article
V, the amount owing to the Indemnified Party will be the amount of the
Indemnified Party’s actual loss net of any insurance proceeds actually received
by the Indemnified Party following a reasonable effort by the Indemnified Party
to obtain such insurance proceeds.

5.5 No Waiver of Partnership Agreement Indemnification and Exculpation
Provisions. Nothing contained herein shall limit any indemnity, exculpation or
release of claims provided by the Owner to its officers, directors, employees
and the Senior Management Team pursuant to the Partnership Agreement.

ARTICLE VI.

FORCE MAJEURE

6.1 Excused Performance. A Party shall not be responsible or liable for or
deemed in breach of this Agreement for any delay or failure in the performance
of its obligations under this Agreement to the extent such performance is
prevented by a Force Majeure; provided that:

 

  (a) the affected Party gives the other Party prompt Notice describing the
particulars of the Force Majeure and the proposed cure;

 

  (b) the suspension of performance is of no greater scope and of no longer
duration than is reasonably attributable to the Force Majeure;

 

  (c) the affected Party uses commercially reasonable efforts to remedy its
inability to perform its obligations under this Agreement; and

 

  (d) when the affected Party is able to resume performance of its obligations
under this Agreement, that Party shall give the other Party written Notice to
that effect.

6.2 No Preclusion. The existence of a Force Majeure shall not relieve any Party
of (1) any of its payment obligations under this Agreement, or (2) any other
obligation under this Agreement to the extent that performance of such other
obligation is not precluded by such Force Majeure.

6.3 Limitations on Effect of Force Majeure. In no event will any delay or
failure of performance caused by a Force Majeure extend this Agreement beyond
its Term.

 

18



--------------------------------------------------------------------------------

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

7.1 Owner Representations. The Owner represents and warrants as of the Effective
Date that:

 

  (a) The Owner is a general partnership duly organized and validly existing
under the laws of the State of Delaware and has all necessary authorizations
required by applicable Law to perform its obligations under this Agreement
(other than those authorizations the failure of which to obtain could not
reasonably be expected to have a material adverse effect on the Owner’s ability
to perform its obligations under this Agreement);

 

  (b) The execution, delivery and performance of this Agreement by the Owner
have been duly authorized by all requisite partnership action and will not:
(i) violate any provisions of its organizational documents; or (ii) result in
the breach or acceleration of any performance required by the terms of any
contract, agreement or arrangement to which it is a party or any applicable
Laws, if such breach or acceleration could reasonably be expected to have a
material adverse effect on the Owner’s ability to perform its obligations under
this Agreement; and

 

  (c) This Agreement is the valid and binding obligation of the Owner,
enforceable against the Owner in accordance with its terms, except as the
enforceability thereof may be limited by applicable Bankruptcy Laws affecting
creditors’ rights generally and by general equitable principles, regardless of
whether the issue of enforceability is considered in a proceeding in equity or
at law.

7.2 Management Company Representations. The Management Company represents and
warrants as of the Effective Date that:

 

  (a) The Management Company is a limited liability company duly organized and
validly existing under the laws of the State of Delaware and has all necessary
authorizations required by applicable Law to perform its obligations under this
Agreement (other than those authorizations the failure of which to obtain could
not reasonably be expected to have a material adverse effect on the Management
Company’s ability to perform its obligations under this Agreement);

 

  (b) The execution, delivery and performance of this Agreement by the
Management Company have been duly authorized by all requisite limited liability
company action and will not: (i) violate any provisions of its organizational
documents; or (ii) result in the breach or acceleration of any performance
required by the terms of any contract, agreement or arrangement to which it is a
party, or any applicable Laws, if such breach or acceleration could reasonably
be expected to have a material adverse effect on the Management Company’s
ability to perform its obligations under this Agreement; and

 

19



--------------------------------------------------------------------------------

  (c) This Agreement is the valid and binding obligation of the Management
Company, enforceable against the Management Company in accordance with its
terms, except as the enforceability thereof may be limited by applicable
Bankruptcy Laws affecting creditors’ rights generally and by general equitable
principles, regardless of whether the issue of enforceability is considered in a
proceeding in equity or at law.

ARTICLE VIII.

DEFAULT; REMEDIES; ASSIGNMENT

8.1 Events of Default. Each of the following shall constitute an “Event of
Default” in respect of a Party (the “Defaulting Party”) under this Agreement:

 

  (a) failure by the Defaulting Party to pay when due any payment owed hereunder
which failure continues unremedied for a period of thirty (30) days following
the Notice thereof from the other Party (the “Non-Defaulting Party”), provided
the payment is not the subject of a good faith dispute;

 

  (b) failure by the Defaulting Party to perform any other material obligations
or covenants hereunder which failure continues unremedied for a period of sixty
(60) days following Notice thereof from the Non-Defaulting Party, provided that
if such failure is not remedied within such sixty (60) day period and the
Defaulting Party is proceeding with diligence and in good faith to remedy such
failure, then the time within which such failure may be remedied shall be
extended for an additional sixty (60) days;

 

  (c) any representation or warranty herein made by the Defaulting Party shall
have been false when made;

 

  (d) (i) a receiver or liquidator or trustee of the Defaulting Party or of any
of its property shall be appointed by a court of competent jurisdiction, and
such receiver, liquidator or trustee shall not have been discharged within forty
five (45) days or by decree of such court; (ii) such Defaulting Party shall be
adjudicated bankrupt or insolvent or any substantial part of its property shall
have been sequestered, and such decree shall have continued undischarged and
unstayed for a period of forty five (45) days after the entry thereof; or
(iii) a petition to declare bankrupt or to reorganize such Defaulting Party
pursuant to any of the applicable Bankruptcy Law, shall be filed against such
Defaulting Party and shall not be dismissed within forty five (45) days after
such filing; and

 

20



--------------------------------------------------------------------------------

  (e) a Defaulting Party shall: (i) file a voluntary petition in bankruptcy
under applicable Bankruptcy Law; (ii) consent to the filing of any bankruptcy or
reorganization petition against it under any Bankruptcy Law; (iii) file a
petition or answer or consent seeking relief or assisting in seeking relief in a
bankruptcy under any Bankruptcy Law; (iv) consent to the filing of any
bankruptcy or reorganization petition against it under any Bankruptcy Law;
(v) file a petition or answer or consent seeking relief or assisting in seeking
relief in a proceeding under any Bankruptcy Law, or an answer admitting the
material allegations of a petition filed against it in such a proceeding;
(vi) make an assignment for the benefit of its creditors; (vii) admit in writing
its inability to pay its debts generally as they become due; or (viii) consent
to the appointment of a receiver, trustee or liquidator of it or of all or any
part of its property.

8.2 Remedies. Upon an Event of Default, the Non-Defaulting Party may terminate
this Agreement and exercise all of its rights and remedies in equity or at law.
In addition to all its other rights and remedies, a Non-Defaulting Party shall
be entitled to set off amounts due and payable to the Defaulting Party against
amounts owed by the Defaulting Party under this Agreement.

ARTICLE IX.

GENERAL PROVISIONS

9.1 Choice of Law; Submission to Jurisdiction. This Agreement and the rights of
the Parties hereunder shall be interpreted in accordance with the laws of the
State of Texas and all rights and remedies shall be governed by such laws
without regard to principles of conflict of laws. The Parties further agree that
any legal action or proceeding with respect to this Agreement or any document or
matter relating hereto may be brought only in a federal or state court of
competent jurisdiction in Dallas, Texas. Each party hereby irrevocably waives
any objection, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non-convenience, which it may now or
hereafter have to the bringing of such action or proceeding in any such
respective jurisdiction.

9.2 Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ITS RESPECTIVE RIGHT TO
ANY JURY TRIAL WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT.

9.3 Notices. Any notice, demand or communication required or permitted under
this Agreement shall be in writing and delivered to the recipient in person, by
courier or mail or by facsimile or other electronic transmission. A notice,
request or consent given under this Agreement is effective on receipt by the
Party to receive it; provided, however, that a facsimile or other electronic
transmission that is transmitted after the normal business hours of the
recipient shall be deemed effective on the next business day. All notices,
requests and consents to be sent to a Party must be sent to or made at the
address set forth below or at such other address as that Party may specify by
notice to the other Party:

If to the Owner:

RIGS Haynesville Partnership Co.

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention:                                         

 

21



--------------------------------------------------------------------------------

With a copy to: Alinda Capital Partners LLC

150 East 58th Street

39th Floor

New York, NY 10155

Attention: Chief Legal Counsel

If to the Management Company:

Regency Employees Management LLC

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Chief Financial Officer

With a copy to: Chief Legal Officer

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 9.3.

9.4 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

9.5 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

9.6 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

9.7 Amendment or Modification. This Agreement may be amended, modified or
supplemented from time to time only by a written agreement executed by each of
the Parties.

9.8 Assignment; Third-Party Beneficiaries. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other Party.

 

22



--------------------------------------------------------------------------------

9.9 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if each of the Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile or
other electronically transmitted counterparts bearing the signature of a Party
shall be equally as effective as delivery of a manually executed counterpart by
such Party.

9.10 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by Law.

9.11 Relationship of the Parties. Nothing in this Agreement shall be deemed to
constitute either Party a partner, agent, employee or representative of the
other Party, or to create any fiduciary relationship between the Parties. The
Management Company shall at all times be deemed to be an independent contractor
and none of its employees or the employees of its contractors or subcontractors
shall be considered employees of the Owner.

9.12 Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

9.13 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable Law.

9.14 No Recourse. For the avoidance of doubt, the provisions of this Agreement
shall not give rise to any right of recourse against any current or former
stockholder, member, partner, owner, director, manager, officer or employee of
the Management Company (including any current or former member of the Senior
Management Team) or of the Owner or any of their respective officers, directors,
employees, agents or representatives.

9.15 Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
Party for which he is signing, and that such signature is sufficient to bind the
Party purportedly represented.

9.16 Books and Records. The Management Company shall keep full and adequate
books of account and such other records as are necessary to reflect the results
of operation of the Owner, such books and records to be maintained at the
offices of the Owner (it being agreed that the Management Company may keep its
own books and records related to the performance of this Agreement at a location
of its choosing). Such books of account shall be kept in accordance with GAAP,
or as otherwise reasonably directed by the Owner. All of such books and records
shall be and remain at all times the property of the Owner and upon any
termination of this Agreement, all of such books and records (together with any
copies thereof except to the extent that the Management Company shall be
required to retain such copies in accordance with applicable Laws) shall be
turned over to the Owner forthwith so as to ensure the orderly continuance of
the operation of the Owner.

9.17 Audit Rights. Upon reasonable notice, the Owner (and its representatives
and agents) shall have the right to audit and inspect, the books, records and
other documents applicable to the Services and invoices set forth herein during
normal business hours at the Management Company’s principal place of business
for a period of one year following the date an invoice is delivered to the
Owner.

 

23



--------------------------------------------------------------------------------

9.18 Survival. Any provision of this Agreement which contemplates performance
subsequent to termination of this Agreement (including payment obligations
arising prior to such termination, dispute resolution procedures, or indemnities
in respect of events or situations existing prior to such termination) shall
survive such termination and continue in full force and effect for the limited
purposes set forth therein.

9.19 Mutuality of Drafting. The Parties hereby stipulate and agree that each of
them fully participated and was adequately represented by counsel in the
negotiation and preparation of this Agreement and the Parties further stipulate
and agree that in the event of an ambiguity or other necessity for
interpretation to be made of the content of this Agreement, this Agreement shall
not be construed in favor of or against the Owner or the Management Company as a
consequence of one Party having had a greater role in the preparation of this
Agreement, but shall be construed as if the language were mutually drafted by
both Parties with full assistance of counsel.

[The Remainder of this Page Intentionally Left Blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first above
written.

 

RIGS HAYNESVILLE PARTNERSHIP CO. By:  

 

Name:   Pat Giroir Title:   Executive Vice President REGENCY EMPLOYEES
MANAGEMENT LLC By:   Regency GP LLC, member By:  

 

Name:   Byron R. Kelley Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

AMENDED AND RESTATED MASTER SERVICES AGREEMENT



--------------------------------------------------------------------------------

Annex 1

G&A Payment

Pursuant to Section 3.1, after the Haynesville Expansion Project Effective Date,
the G&A Payment shall be determined as follows:

1. On each Recalculation Date of March 1, the G&A Payment shall be an amount
equal to “[(“A”/( “A” + “B”)) x “C”] / 12”, where:

“A” = means an amount equal to the Owner Gross Margin for the Calculation Year
immediately preceding such Recalculation Date (subject to any adjustments
mutually agreed by the Parties); provided, that if during the period since the
prior Recalculation Date the Owner closes any acquisition of assets or
businesses or achieves Substantial Completion with respect to any Development
Project (other than the Haynesville Expansion Project), then “A” shall mean an
amount equal to the Owner Gross Margin for the Calculation Year immediately
preceding such Recalculation Date as adjusted to take into account annualized
projections for the operation of such acquired assets or businesses and/or
Development Projects, as set forth in a pro-forma statement to be prepared by
the Management Company in good faith (subject to any adjustments mutually agreed
by the Parties);

“B” = means an amount equal to RGNC Gross Margin for the immediately preceding
Calculation Year (subject to any adjustments mutually agreed by the Parties);
and

“C” = means an amount equal to Regency Energy Partners LP’s general and
administrative expenses for the immediately preceding Calculation Year (subject
to any adjustments mutually agreed by the Parties), excluding the general and
administrative expenses directly incurred by Regency Energy Partners LP’s
Subsidiaries that have general and administrative employees not employed by the
Management Company;

provided, that if the G&A Payment calculated in accordance with the foregoing is
a negative number, then the G&A Payment on such Recalculation Date shall be an
amount equal to the G&A Payment immediately prior to such Recalculation Date.

2. On any Recalculation Date (other than any Recalculation Date of March 1), the
G&A Payment shall be an amount equal to “((“A” ÷ “B”) x “C”) / 12”, where:

“A” = means an amount equal to the Owner Gross Margin for the Calculation Year
immediately preceding such Recalculation Date as adjusted to take into account
annualized projections for the operation of the acquired assets or businesses
and/or Development Projects giving rise to such recalculation (and any other
assets or business acquired or Development Projects completed since the
immediately preceding Recalculation Date), as set forth in a pro-forma statement
to be prepared by the Management Company in good faith (subject to any
adjustments mutually agreed by the Parties);

 

ANNEX 1



--------------------------------------------------------------------------------

“B” = means an amount equal to RGNC Gross Margin for the immediately preceding
Calculation Year (subject to any adjustments mutually agreed by the Parties);
and

“C” = means an amount equal to Regency Energy Partners LP’s general and
administrative expenses for the immediately preceding Calculation Year (subject
to any adjustments mutually agreed by the Parties);

provided, that if the G&A Payment calculated in accordance with the foregoing is
a negative number, then the G&A Payment on such Recalculation Date shall be an
amount equal to the G&A Payment immediately prior to such Recalculation Date.

 

ANNEX 1



--------------------------------------------------------------------------------

Schedule 2.1

G&A Services

(a) in-house legal and compliance services (including, but only to the extent
in-house counsel is fully qualified to provide such services, the preparation
and submission of filings under any Law applicable to the Assets and submitting
applications to obtain necessary governmental approvals and permits applicable
to the Assets);

(b) in-house accounting and bookkeeping services;

(c) billings and collections;

(d) in-house cash management services;

(e) in-house treasury and finance services (including preparation of the
financial statements and reports described in Section 9.2 of the Partnership
Agreement to the extent such reports are prepared by the Management Company’s
in-house personnel with respect to the Assets as of the Effective Date);

(f) in-house tax planning and preparation services;

(g) in-house risk management services, including management of the procurement
of insurance;

(h) office space;

(i) in-house health, safety and environmental services;

(j) in-house information technology and data processing services;

(k) in-house human resources and benefit planning and administration services;

(l) in-house payroll management services;

(m) internal audit and tax services;

(n) in-house strategic planning;

(o) in-house corporate development;

(p) in-house capacity marketing;

(q) assistance with debt financing;

(r) assistance with asset sales;

 

2.1-1



--------------------------------------------------------------------------------

(s) prepare and submit to the Owner daily reports showing all product movements
on the Assets by receipt and delivery point;

(t) communicate and coordinate with the point operators on the Assets the daily
delivery and receipt of products to and from the Assets by such point operators;

(u) prepare and submit to the Owner a quarterly report summarizing financial
results, operations and routine maintenance for the preceding calendar quarter;

(v) manage rights-of-way agreements, including maintaining all books, records,
and files related to the rights-of way;

(w) maintain books and records for testing, operating, inspecting, and
maintaining the Assets;

(x) comply with all licensing, permitting, removal, remediation, and abatement
of any contamination or pollution which now exists and that relates to the
Assets;

(y) make and file, in the name and on behalf of the Owner, all required
operational reports with Governmental Authorities;

(z) calculate measurement balance between receipts and deliveries and make
product shipments per written or electronic instructions of the Owner; and

(aa) update, implement, and use environmental, health, and safety programs and
procedures that are at least as stringent as the Owner’s programs and procedures
in effect from time to time and of which the Management Company has been
notified in writing by the Owner from time to time.

 

2.1-2



--------------------------------------------------------------------------------

Schedule 2.2

O&M Services

(a) prepare for, handle, and respond to, in the name and on behalf of the Owner,
all audits and inspections of the Assets by any Governmental Authority,
including those by the Department of Transportation Office of Pipeline Safety
and the Environmental Protection Agency;

(b) perform all one-call response and line locates;

(c) perform line and air patrols;

(d) use and maintain a Supervisory Control and Data Acquisition Assets (SCADA)
to monitor and remotely operate the Assets;

(e) maintain and repair all equipment, materials, machinery, and other
facilities comprising any part of the Assets, including Supervisory Control and
Data Acquisition System (SCADA) equipment;

(f) retain contractors to repair any leaks to the Assets and related clean-up
and remediation in accordance with applicable Laws;

(g) schedule and record details of the regular inspection of all of the Owner’s
equipment and maintain a database of all such records and furnish the Owner with
copies of all inspection results;

(h) obtain all certification required under applicable Laws for the Owner
equipment; maintain all documentation for the equipment as well as update the
documentation with any subsequent bulletins, notes, warnings and cautions
published by the original equipment manufacturer; forward copies of all such
notifications to the Owner;

(i) measure product receipts and deliveries, align valves as required to make
receipts and deliveries, make tests of product quality, and calibrate and prove
meters and other measuring devices, as required;

(j) purchase, in the name and on behalf of the Owner, electric power, gas, and
other fuel for operation of the Assets;

(k) assist the Owner with the Owner’s payment and settlement of any pipeline
measurement imbalances or product allocations, scheduling, or nominations;

(l) operate and maintain cathodic protection, including installation of new
rectifiers and ground beds necessary to provide supplemental cathodic
protection, and replace existing rectifiers and ground beds which are worn out
or damaged by outside forces such as lightning;

 

2.2-1



--------------------------------------------------------------------------------

(m) respond timely to any emergency, notify the Owner of the emergency, and
perform any activities related to response to the emergency;

(n) update, implement, and use a pipeline Integrity Management Program (“IMP”)
in compliance with 49 CFR Part 195.452 and that meets the following guidelines:

(i) the IMP will provide for inspection, risk analysis, integrity testing
(including pigging and smart pigging), maintenance, and repair adequate to
ensure pipeline integrity in accordance with and at least as stringent as
required under 49 CFR Part 195;

(ii) under the IMP, the Management Company shall schedule and perform the
required integrity testing using one or more of the methods, tools, and
equipment as defined in 49 CFR Part 195.452 to inspect the Assets at a minimum
frequency as required by applicable Laws and, subject to the Owner’s review, to
repair any noted deficiencies in the Assets in accordance with applicable Laws.
The Management Company shall make available to the Owner upon reasonable advance
notice by the Owner and during normal business hours, the results of any
integrity test required by 49 CFR Part 195.452, well as all documentation
maintained by the Management Company concerning the mechanical integrity and
condition of the Assets and any maintenance records;

(iii) the Management Company shall provide reasonable advance notice to the
Owner of any integrity tests and proposed related repairs to be performed in
accordance with the IMP and the Owner shall have the right to observe all such
tests and repair work; and

(iv) the Management Company shall maintain a current copy of the IMP and provide
such current copy to the Owner;

(o) update and maintain the current emergency response plans in compliance with
applicable Laws and conduct emergency response training;

(p) erect and maintain signage in accordance with applicable Laws and Prudent
Industry Practices identifying the Management Company as the operator;

(q) maintain inventory of spare parts and supplies on behalf of the Owner; and

(r) maintain rights-of-way (tree trimming, mowing etc.).

 

2.2-2



--------------------------------------------------------------------------------

Schedule 2.3

Construction Management Services

(a) use commercially reasonable efforts to cause the Development Project to be
constructed in accordance with the Haynesville Expansion Budget or the
applicable Project Budget (including any applicable timeline set forth therein)
in all material respects;

(b) manage the coordination of, all work and services required for the
engineering, procurement, construction, commissioning, startup and testing of
the Development Project;

(c) apply for and obtain, in the name and on behalf of the Owner, any and all
authorizations, permits, licenses and approvals which are required by
governmental authorities to be taken out in the Owner’s name in connection with
the Development Project;

(d) oversee and administer with respect to the Development Project (i) each
equipment supplier under each equipment purchase agreement, and (ii) each
vendor, supplier or service provider under each other agreement or document to
which the Management Company is a party relating to the Development Project;

(e) assist the Owner in acquiring materials related to the Development Project
that are required to be acquired by the Owner;

(f) negotiate any development and construction documents (and amendments thereof
and waivers of rights thereunder) for execution and delivery by the Owner;

(g) maintain all books and records with respect to the Development Project
conducted on behalf of the Owner;

(h) contest, in the name and on behalf of the Owner, any mechanics’ or
materialmen’s lien;

(i) bring any claims on behalf of the Owner, or defend any claims against the
Owner, or seek resolution of any disputes between any Person and the Owner
arising from the Management Company’s performance of the Construction Management
Services; and

(j) enforce the Owner’s rights under the development and construction documents.

 

2.3-1



--------------------------------------------------------------------------------

Schedule 2.5

Insurance

All-Risk Property and Business Interruption

 

Named Insured:   

Regency Energy Partners, LP

(Broad Form Named Insured applies)

Insureds:    To include the Owner Coverage:    All Risks of direct physical loss
or damage except as excluded Description of Covered Property:    Gas Plants and
Gas Gathering Systems Locations Insured:    As currently scheduled and as may be
requested in the future Values Insured:    The scheduled insured values as may
be amended at the request of or in consultation with the Owner from time to
time. Limit of Insurance:    $ 100,000,000   Each Occurrence Key Sub-Limits:   
Each Occurrence unless otherwise stated

Business Interruption

   Per Schedule  

Earthquake

  

$ 50,000,000

No Coverage

 

Aggregate, except

California Earthquake

Flood

  

$ 20,000,000

$ 10,000,000

 

Aggregate, except

Zones A and V

Named Windstorm

   $ 100,000,000   Aggregate

Accounts Receivable

   $ 10,000,000  

Civil/Military Authority

   4 weeks   (5 mile limitation)

Claims Preparation

   $ 500,000  

Contingent Business Interruption/ Contingent Extra Expense

   $ 10,000,000

Course of Construction

   $ 10,000,000   (No DSU)

Debris Removal (greater of)

   $ 5,000,000 or 25% of adjusted direct property loss

Demolition/Increased Cost of Construction

   $ 10,000,000

Extra Expense

   $ 10,000,000  

Expediting Expense

   $ 10,000,000  

EDP Equipment and Media

   $ 10,000,000  

Errors and Omissions

   $ 5,000,000  

Fine Arts

   $ 250,000  

Fire Fighting Expenses

   $ 1,000,000  

Ingress/Egress

   $ 4 weeks   (5 mile limitation)

 

2.5-1



--------------------------------------------------------------------------------

Leasehold Interest

   $ 2,500,000

Unnamed Locations

   $ 5,000,000

Newly Acquired Property

   $ 10,000,000 (Excludes BI, Flood, Earthquake, Named Windstorm)

Pollution Cleanup

  

$ 250,000 subject to

$ 500,000 aggregate

Pipelines River Crossings

   $ 5,000,000

Service Interruption

   $ 10,000,000

Transit Inland

   $ 10,000,000

Valuable Papers and Records

   $ 10,000,000 Period of Indemnity:    12 Months Deductibles – Physical Damage:
  

$ 250,000 Each Occurrence, except

2% location TIV Zone A or V Flood ($250,000 minimum)

Deductibles – Time Element:   

720 Hours Business Interruption, Time Element Extra Expense, Contingent Business
Interruption, Contingent Extra Expense

48 Hours Waiting Period (qualifier)

Notable Clauses and Coverage Extensions:    72-Hour Clause – Wind, Flood and
Earthquake    Unintentional Errors or Omissions    Underground pipelines and
river crossings as Covered Property Notable Exclusions and Restrictions:   
Exclusion – Terrorism    Exclusion – Transmission lines beyond 1,000 feet from
insured premises    Exclusion – Data Distortion/Corruption    Exclusion – Date
Recognition (Millennium endorsement)    Exclusion – Mold    Exclusion –
Political Risk    Exclusion – Asbestos    Exclusion – Biological or Nuclear   
OFAC Endorsement    Off-Premises Power/Service Interruption limited to one (1)
mile Valuation:    Repair or Replacement Cost Coinsurance:    Not applicable
(Agreed Amount) Additional Insured:    As endorsed Waiver of Subrogation:   
Permissible Cancellation:    60 days, except 10 days for non-payment of premium
Invalidation:    Included

 

2.5-2



--------------------------------------------------------------------------------

Commercial General Liability

 

Named Insured:   

Regency Energy Partners, LP

(Broad Form Named Insured applies)

Insured    To Include the Owner and Management Company Limits of Liability:    $
1,000,000   Each Occurrence    $ 2,000,000   General Aggregate    $ 2,000,000  
Products/Completed Operations Aggregate    $ 1,000,000   Personal and
Advertising Injury Limit    $ 300,000   Damage to Rented Premises - Any One
Premises    $ 10,000   Medical Expense Limit - Any One Person    $ 1,000,000  
Employee Benefits Liability - Each Claim/Aggregate    $ 1,000,000   Time Element
Pollution - Each Claim    $ 2,000,000   Time Element Pollution - Aggregate
Deductibles:    None, except    $ 10,000   Employee Benefits Liability    $
10,000   Time Element Pollution Coverage Extensions:    Unintentional Failure to
Disclose Hazards    Notice of Occurrence (enhanced)    Knowledge of Occurrence
(enhanced)    Contractual Liability – Railroads    Time Element Pollution – Date
Trigger 30/60    Amendment – Professional Health Care Services by Employees   
Certified Terrorism Notable Exclusions and Restrictions:    Non-cumulation of
liability    Exclusion – Violation of Statutes Governing Communications   
Exclusion – Nuclear Energy Liability    Exclusion – Asbestos    Exclusion –
Discrimination    Exclusion – Employment Related Practices    Exclusion –
Electromagnetic Fields    Exclusion – MTBE    Exclusion – Total Pollution   
Exclusion – Silica    Exclusion – All Professional Services    Exclusion – Lead
   Exclusion – Radioactive Matter    Exclusion – PCB    Exclusion – Fungi or
Bacteria    Exclusion – Punitive Damages Related to Certified Act of Terrorism
   Exclusion – Terrorism (coverage limited to Certified Acts of Terrorism)
Additional Insured:    Blanket as required by contract Waiver of Subrogation:   
Blanket as required by contract Other Insurance:    In accordance with industry
practice Cancellation:    60 days, except 10 days for non-payment of premium
Separation of Insureds:    Included

 

2.5-3



--------------------------------------------------------------------------------

Automobile Liability

 

Named Insured:   

Regency Energy Partners, LP

(Broad Form Named Insured applies)

Insured:    To include the Owner and Management Company Limits of Liability:   

$ 1,000,000 Combined Single Limit - Per Accident

    Statutory Personal Injury Protection

    Statutory Uninsured/Underinsured Motorist

Deductibles:    None Coverage Extensions:    Drive Other Car (Limit $1,000,000)
   Pollution Liability – Broadened for Covered Autos    Employees as Insureds   
Coverage for Certain Operations in Connection with Railroads    Hired Autos
Specified as Covered Autos You Own    Motor Carrier Act of 1980 (MCS90) Notable
Exclusions and Restrictions:    Exclusion – Nuclear Energy Liability   
Exclusion – Terrorism Additional Insured:    Any lessor with written contact
requiring primary insurance, and blanket as required by contact Waiver of
Subrogation:    Blanket as required by contract Other Insurance:    In
accordance with industry practice Cancellation:    60 days, except 10 days for
non-payment of premium Separation of Insureds:    Included

Workers’ Compensation & Employers’ Liability

 

Named Insured:   

Regency Energy Partners, LP and Management Company

(Broad Form Named Insured applies)

Additional Insured:    To include the Owner (if insurance policy practices
permit) Limits of Liability:    Coverage A – Workers’ Compensation    Statutory
   Coverage B – Employers’ Liability    $ 1,000,000 Bodily Injury by Accident –
Each Accident    $ 1,000,000 Bodily Injury by Disease – Each Employee    $
1,000,000 Bodily Injury by Disease – Policy Limit Deductibles:    None

 

2.5-4



--------------------------------------------------------------------------------

Coverage Extensions:    Alternate Employer Endorsement    Foreign Coverage
Endorsement    Repatriation Expense Endorsement    Employers’ Liability (ND, WA,
WV, WY, OH)    Longshore and Harbor Workers’ Compensation Act Coverage   
Maritime Coverage    Knowledge and Notice of Occurrence (enhanced)   
Unintentional Errors or Omissions in Reporting    Voluntary Compensation
Endorsement    Voluntary Compensation Maritime Endorsement Notable Exclusions
and Restrictions:    Exclusion – Certified Acts of Terrorism Waiver of
Subrogation:    Blanket as required by contract Cancellation:    60 days, except
10 days for non-payment of premium

First Excess Liability (Claims Made)

 

Named Insured:   

Regency Energy Partners, LP

(Broad Form Named Insured applies)

Insured:    To include the Owner and Management Company Retroactive Date:   
December 1, 2004 Limits of Liability:    $ 35,000,000   Each Occurrence    Per %
interest Joint Venture Limit    $ 35,000,000   Products/Completed Operations
Aggregate    $ 0   Failure to Supply Aggregate    $ 35,000,000   Pollution
Liability Aggregate    $ 35,000,000   Medical Malpractice Injury Limit
Underlying Insurance:    $ 1,000,000   General Liability    $ 1,000,000  
Pollution Liability    $ 1,000,000   Care, Custody or Control    $ 1,000,000  
Employers’ Liability    $ 1,000,000   Automobile Liability    $ 10,000,000  
Non-Owned Aircraft Liability    $ 1,000,000   Each Occurrence not covered by
underlying insurance Deductibles:    None Notable Exclusions and Restrictions:
   Exclusion – Nuclear Energy Liability    Exclusion – Employment Practices
Liability    Exclusion – MTBE Additional Insured:    Blanket as required by
contract Waiver of Subrogation:    Permissible prior to loss Other Insurance:   
This policy is excess of (a) any other valid and collectable insurance, (b) 10%
of the limit of any EED, OEE or similar policy form, or (c) $1,000,000 per
occurrence of Pollution Liability Cancellation:    90 days, except 10 days for
non-payment of premium Separation of Insureds:    Included

 

2.5-5



--------------------------------------------------------------------------------

Second Excess Liability (Claims Made)

 

Named Insured:   

Regency Energy Partners, LP

(Broad Form Named Insured applies)

Insured    a) To include the Owner and Management Company Retroactive Date:   
December 1, 2004 Limits of Liability:    $ 115,000,000   Each Occurrence   
$ 115,000,000   Aggregate    Excess of underlying limits Underlying Insurance:
   $ 35,000,000   Each Occurrence    TBD   Joint Venture Limit    $ 35,000,000  
Products/Completed Operations Aggregate    $ 0   Failure to Supply Aggregate   
$ 35,000,000   Pollution Liability Aggregate    $ 35,000,000   Medical
Malpractice Injury Limit    In turn excess of primary limits/retentions
Self-Insured Retention:    $ 250,000   Each Occurrence Notable Exclusions and
Restrictions:    Exclusion – Radioactive Contamination    Exclusion – Cyber
Attack    Exclusion – Professional Liability (except BI and PD directly
resulting from Midstream Energy Company) Additional Insured:    In accordance
with industry practice Waiver of Subrogation:    In accordance with industry
practice Other Insurance:    In accordance with industry practice Cancellation:
   In accordance with industry practice Separation of Insureds:    In accordance
with industry practice

Non-Owned Aircraft Liability

 

Named Insured:   

Regency Energy Partners, LP

(Broad Form Named Insured applies)

Insured:    To include the Owner and Management Company Limits of Liability:   
$ 10,000,000   Combined Single Limit      Bodily Injury and Property Damage    $
5,000   Medical Payments – Each Person    $ 500   Baggage Liability – Each
Person    $ 10,000,000   Personal Injury Liability Aggregate    $ 10,000,000  
Aviation Premises Liability Deductible:    None   Notable Exclusions and
Restrictions:    Exclusion – War Liability    Exclusion – Certified Acts of
Terrorism Coverage Extensions:    Fellow Employee Exclusion deleted
Cancellation:    60 days, except 10 days for non-payment of premium

 

2.5-6



--------------------------------------------------------------------------------

Employment Practices Liability (Claims Made)

 

Named Insured:    Regency GP LLC Insured:    To include the Owner and Management
Company Continuity Dates:    May 31, 2005 Limits of Liability:    $ 1,000,000
Aggregate Retention:    $ 100,000 Notable Exclusions and Restrictions:    In
accordance with industry practice Coverage Extensions:    Discovery Amended –
Bilateral 125%    Employment Crisis Fund Endorsement - $25,000 Cancellation:   
In accordance with industry practice

 

2.5-7



--------------------------------------------------------------------------------

Schedule 2.8

Senior Management Team

 

Name

   Percentage of Dedicated
Working Time (prior to
completion of Haynesville
Expansion Project)     Percentage of Dedicated
Working Time (after
completion of Haynesville
Expansion Project)  

Martin Anthony

   80 %    50 % 

Pat Giroir

   80 %    50 % 

Brian Reese

   80 %    50 % 

 

2.8-1